Exhibit 10.28

 

Employee Agreement

 

TAILORED BRANDS, INC. 

2016 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
employee of the Company named herein (the “Employee”) the following Restricted
Stock Award (“Restricted Stock”) pursuant to the terms and conditions of the
Tailored Brands, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and this
Restricted Stock Award Agreement (this “Award Agreement”). 

 

 

 

 

 

1.  Name of Employee:

    

     [  ]     

 

 

 

 

2.  Grant Date:

 

  [  ] ,20[  ]

(the “Grant Date”)

 

 

 

3.  Number of Shares of
Restricted Stock
Granted:

 

    [  ]   

 

 

 

 

4.  Vesting:

 

Except as otherwise provided in this Award Agreement, the shares of Restricted
Stock will vest in accordance with the following schedule; provided that the
Employee’s employment with the Company or any Affiliate has not terminated prior
to the applicable vesting date:

 

 

 

 

 

Vesting Date

Number of Shares of
Restricted Stock as to
Which Employee is Vested

 

 

 

5.  Change in Control: 

 

Notwithstanding the provisions of Section 4 of this Award Agreement, in the
event of a Change in Control, the terms and conditions of the Change in Control
Plan, if applicable to the Employee, will apply with respect to any outstanding
shares of Restricted Stock.  The term “Change in Control Plan” shall mean either
(a) the Tailored Brands, Inc. Senior Executive Change in Control Severance Plan,
adopted effective September 8, 2016, or (b) the Tailored Brands, Inc. Vice
President Change in Control Severance Plan, amended and restated effective
September 8, 2016.  For purposes of this Section 5, the terms and conditions of
the Change in Control Plan are incorporated into and made a part of this Award
Agreement.

 

 

 

6.  Settlement:

 

Subject to the provisions of Section 8 of this Award Agreement, at the time that
an Employee becomes vested in any shares of Restricted Stock pursuant to Section
4 or Section 5 of this



--------------------------------------------------------------------------------

 



    

Award Agreement, the Company shall cause to be delivered to the Employee a stock
certificate representing such vested shares of Stock, and such shares of Stock
shall be transferable by the Employee.

 

 

 

7.    Dividend Equivalent
Payments:

 

If, during the period beginning on the Grant Date and ending on the date on
which any shares of Restricted Stock are to be settled pursuant to Section 6 of
this Award Agreement (the “Applicable Dividend Period”), the Company pays any
dividends in cash with respect to the outstanding shares of Stock (a “Cash
Dividend”), then upon the settlement of vested Restricted Stock, the Employee
shall also be entitled to receive a cash payment in an amount equal to the
product of (a) the number of shares of Stock to be issued upon such settlement
of the Restricted Stock; and (b) the aggregate amount of the Cash Dividends paid
per share of Stock during the Applicable Dividend Period (the “Dividend
Equivalents”).  Such Dividend Equivalents will be payable by the Company at the
same time as the Restricted Stock to which they relate are settled pursuant to
Section 6 of this Award Agreement.

 

 

 

 

 

If, during the Applicable Dividend Period, the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of shares of Restricted Stock granted hereunder
by an amount equal to the product of (a) the number of shares of Restricted
Stock; and (b) the number of shares of Stock paid by the Company per share of
Stock (collectively, the “Additional Restricted Stock”).  Each share of
Additional Restricted Stock will be subject to the same terms and conditions
applicable to the Restricted Stock for which such share of Additional Restricted
Stock was awarded and will be settled pursuant to Section 6 of this Award
Agreement at the same time and on the same basis as such Restricted Stock.

 

 

 

8.  Conditions

 

The Company’s obligation to deliver stock certificates upon the settlement of
vested Restricted Stock is subject to the satisfaction of the following
conditions: (a) the Employee is not, at the time of settlement, in material
breach of any of his or her obligations under this Award Agreement, or under any
other agreement with the Company or any Affiliate; (b) no preliminary or
permanent injunction or other order against the delivery of the stock
certificate issued by a federal or state court of competent jurisdiction in the
United States shall be in effect; (c) there shall not be in effect any federal
or state law, rule or regulation which prevents or delays delivery of the stock
certificate; and (d) the Employee shall confirm any factual matters reasonably
requested by the Committee, the Company



2

--------------------------------------------------------------------------------

 



 

 

 

    

or counsel for the Company.

 

 

 

9.  Shareholder Rights:

 

The Company shall cause its books and records to reflect entries evidencing the
shares of Restricted Stock or rights to acquire Additional Restricted Stock (as
described in Section 7 of this Award Agreement) to be recorded in the Employee’s
name.  Prior to the settlement of the Restricted Stock, such book entries shall
reflect a restrictive legend to the effect that ownership of such shares of
Restricted Stock (and any Additional Restricted Stock), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and this Award Agreement.  The Employee shall
have the right to vote the Restricted Stock awarded to the Employee and to
exercise all other rights, powers and privileges of a holder of Stock, with
respect to such Restricted Stock, with the exception that (a) the Employee shall
not be entitled to delivery of a stock certificate or certificates representing
such Restricted Stock until they vest in accordance with Section 4 or Section 5
of this Award Agreement; (b) the Company shall retain custody of all Dividend
Equivalents and Additional Restricted Stock made or declared with respect to the
Restricted Stock (and such  Dividend Equivalents and Additional Restricted Stock
shall be subject to the same restrictions, terms and conditions as are
applicable to the Restricted Stock) until such time, if ever, as the Restricted
Stock with respect to which such Dividend Equivalents and Additional Restricted
Stock shall have been made, paid, or declared shall have become vested, and such
Dividend Equivalents and Additional Restricted Stock shall not bear interest or
be segregated in separate accounts and (c) the Employee may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Stock or any
Additional Restricted Stock prior to the vesting of such Restricted Stock. 

 

 

 

10.  Effect of Plan:

 

The Restricted Stock is subject in all cases to the terms and conditions set
forth in the Plan, which are incorporated into and made a part of this Award
Agreement.  In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern.  All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.

 

 

 





3

--------------------------------------------------------------------------------

 



11.  Acknowledgment:

    

By receipt of this Award, the Employee acknowledges and agrees that the
Restricted Stock is subject to all of the terms and conditions of the Plan and
this Award Agreement.

 

 

 

12.  Forfeiture for Cause:

 

Notwithstanding any other provision of this Agreement, the Restricted Stock
granted hereunder shall be subject to the Forfeiture for Cause provisions
contained in Section 4.7 of the Plan. 

 

 

 

13.  Effect on Other
Agreements:

 

The Company and the Employee acknowledge and agree that, with the exception of
the Change in Control Plan or an employment agreement, if either or both are
applicable to the Employee, the provisions of this Award Agreement shall
supersede any and all other agreements and rights that the Employee has under
any agreements or arrangements between the Employee and the Company, whether in
writing or otherwise, with respect to the matters set forth herein.

 

4

--------------------------------------------------------------------------------